Exhibit 10.55

 

[* *] Portions of the this exhibit have been omitted pursuant to a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

FIRST AMENDED AND RESTATED PRODUCTS PURCHASE AGREEMENT

 

THIS FIRST AMENDED AND RESTATED PRODUCTS PURCHASE AGREEMENT (this “Agreement”),
is entered into and effective as of the 8th day of May, 2013 (the “Effective
Date”), by and between Rockwell Medical, Inc., a Michigan  corporation
(“Rockwell”), and DaVita Healthcare Partners Inc., a Delaware corporation
(“DaVita”) on behalf of itself and the DaVita Facilities (as defined in Recital
B).  Capitalized terms used herein and not otherwise defined herein shall have
the meaning set forth in Article XVIII.

 

RECITALS

 

A.                                    Rockwell is in the business of
manufacturing and selling dialysis products and supplies, including the dialysis
products and supplies set forth on Exhibit A attached hereto and incorporated
herein by this reference (each, a “Product”, and collectively, the “Products”).

 

B.                                    DaVita owns (in whole or in part) or
manages dialysis and vascular access facilities, clinics, and units located
throughout the United States and its territories (each, a “DaVita Facility”, and
collectively, the “DaVita Facilities”).

 

C.                                    Rockwell and DaVita entered into that
certain Products Purchase Agreement, effective as of February 16, 2011 (the
“Original Agreement”), whereby Rockwell agreed to sell certain products to
DaVita and the DaVita Facilities, subject to all of the terms and conditions of
the Original Agreement.

 

D.                                    Rockwell and DaVita desire to enter into
this Agreement in order to: (i) amend and restate (and supersede and replace)
the Original Agreement, effective as of the Effective Date, and (ii) set forth
the terms and conditions on which: (A) DaVita, on behalf of itself and the
DaVita Facilities, will purchase and acquire the Products from Rockwell, and
(B) Rockwell will supply and sell the Products to DaVita and the DaVita
Facilities.

 

In consideration of the foregoing premises and mutual covenants, agreements,
representations, and warranties contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE I

 

PURCHASE AND SALE OF PRODUCTS AND REPORTS

 

1.1                               Sale and Purchase. During the Term (as defined
in Section 2.2) and subject to the terms and conditions of this Agreement,
Rockwell will sell, supply, convey, transfer, assign, and deliver the Products
to DaVita and the DaVita Facilities in such quantities as DaVita or the DaVita
Facilities may order from time to time.

 

1.2                               Product Commitment.  DaVita covenants and
agrees that at [* *] of the DaVita Facilities (the “Committed DaVita
Facilities”) will use their best efforts to purchase all of their requirements
for acid concentrate (i.e., CitraPure®, Dri-Sate® Dry Acid or RenalPure® Liquid
Acid) and bicarbonate (i.e., RenalPure® Bicarbonate Powder or Sterilyte® Liquid
Bicarbonate) from Rockwell

 

--------------------------------------------------------------------------------


 

each calendar year during the Term (the “Product Commitment”).  [* *] 
Rockwell’s sole and exclusive remedy against DaVita and the DaVita Facilities
for any breach by the DaVita Committed Facilities of the Product Commitment
shall be to terminate this Agreement, and in such event Rockwell shall not be
entitled to any other relief or remedy whatsoever, including any monetary
damages, against DaVita or any of the DaVita Facilities.  Rockwell understands
and acknowledges that the DaVita Facilities not included in the Committed DaVita
Facilities (the “Non-Committed DaVita Facilities”) have not promised or
committed to purchase any particular quantity of any of the Products or any
particular percentage of their requirements for items such as the Products, and
that each of the Non-Committed DaVita Facilities may purchase other products
from other vendors and suppliers performing some or all of the same functions as
the Products.

 

1.3                               Monthly Reports.  Each month during the Term,
Rockwell shall deliver a report to DaVita in accordance with DaVita’s
specifications, which specifications will be given to Rockwell by DaVita.  Each
monthly report, at a minimum, shall (a) show all purchases of the Products made
by each DaVita Facility by Product or Product categories, (b) include
year-to-date purchase figures for each DaVita Facility, and (c) include any
other information reasonably requested by DaVita relating to each DaVita
Facility’s purchases of the Products pursuant to this Agreement.

 

1.4                               Notice of Changes to Product Labeling.  If, at
any time during the Term, Rockwell or any applicable Governmental Authority
determines that there must be an amendment, change, revision, or modification to
the product labeling, safety information, or any other information relating to
any particular Product (a “Product Labeling Event”), Rockwell shall within five
(5) Business Days of any such Product Labeling Event, deliver a written notice
to DaVita which: (a) describes in reasonable detail any such Product Labeling
Event, (b) explains in reasonable detail the reasons and the causes for any such
Product Labeling Event, and (c) includes a copy of such amendment, change,
revision, or modification to the product labeling, safety information, or any
other information relating to any such particular Product (the “Product Label
Change Notice”).  Rockwell shall respond to any questions, inquiries, or
requests for additional information that DaVita or any DaVita Facility may have
with respect to any Product Label Change Notice and shall assist DaVita and the
DaVita Facilities in understanding how, if at all, any Product Labeling Event
may affect or have an impact on DaVita’s or any DaVita Facilities’ use of the
Products.

 

ARTICLE II

 

TERM AND TERMINATION

 

2.1                               Term.  This Agreement shall commence on the
Effective Date, and shall continue in effect until December 31, 2018 (the
“Initial Term”), unless sooner terminated in accordance with the provisions of
this Article II.

 

2.2                               Renewal.  If, upon the expiration of the
Initial Term, the parties hereto have not negotiated, executed, and delivered
(a) a new agreement relating to the subject matter hereof or (b) an extension of
this Agreement, this Agreement shall continue until the earlier of: (i) either
party hereto providing ninety (90) days prior written notice of termination to
the other party hereto or (ii) the parties hereto entering into a new agreement
relating to the subject matter hereof or an extension of this Agreement (the
Initial Term, together with any such extension shall be referred to as the
“Term”).

 

2.3                               DaVita Termination Rights.  This Agreement may
be terminated by DaVita as follows:

 

(a)                                 Immediately in the event of a breach by
Rockwell of any of its covenants or obligations set forth in Articles VI or IX;
or

 

2

--------------------------------------------------------------------------------


 

(b)                                 Upon thirty (30) days prior written notice
to Rockwell, in the event of a breach by Rockwell of any representation,
warranty, covenant, or obligation of Rockwell contained in this Agreement (other
than the covenants or obligations set forth in Articles VI or IX), and Rockwell
fails to cure such breach within thirty (30) days following the date of such
notice; or

 

(c)                                  Immediately upon the occurrence of any of
the following: (i) Rockwell files a voluntary petition in bankruptcy seeking
protection from creditors (a “Bankruptcy Filing”); or (ii) Rockwell fails to
contest an involuntary Bankruptcy Filing made against it or, despite contesting
such involuntary Bankruptcy Filing, fails to obtain its dismissal within sixty
(60) days from its filing; or (iii) a trustee or custodian is appointed for a
substantial portion of or all of the assets of Rockwell; or (iv) Rockwell fails
to pay its debts as they become due or admits its inability to do so (each of
the foregoing, an “Insolvency Event”); or

 

(d)                                 Immediately in the event there is a change
in Rockwell’s status which excludes it from participation in any Federal health
care program, as defined under 42 U.S.C. § 1320a-7b(f).

 

2.4                               Rockwell Termination Rights.  This Agreement
may be terminated by Rockwell as follows:

 

(a)                                 Immediately in the event of a breach by
DaVita of any of its covenants or obligations set forth in Article IX; or

 

(b)                                 Upon thirty (30) days prior written notice
to DaVita, in the event of a breach by DaVita of any representation, warranty,
covenant, or obligation of DaVita contained in this Agreement (other than the
covenants or obligations set forth in Article IX or Section 17.1), and DaVita
fails to cure such breach within thirty (30) days following the date of such
notice; or

 

(c)                                  Immediately upon the occurrence of an
Insolvency Event with respect to DaVita; or

 

(d)                                 Upon at least nine (9) months prior written
notice to DaVita in the event that Rockwell decides to either: [* *]; or

 

(e)                                  Upon sixty (60) days advance written notice
to DaVita in the event of a breach by DaVita of Section 17.1, and DaVita fails
to cure such with breach within sixty (60) days following the date of such
notice; or

 

(f)                                   Immediately in the event there is a change
in DaVita’s status which excludes it from participation in any Federal health
care program, as defined under 42 U.S.C. § 1320a-7b(f).

 

2.5                               Effect of Termination.  The expiration of this
Agreement or the earlier termination of this Agreement for any reason will not
release either party hereto from any liability or obligation which, at the time
of the expiration of this Agreement or the earlier termination of this Agreement
for any reason, has already accrued or which thereafter may accrue in respect to
any act or omission prior to the expiration of this Agreement or the earlier
termination of this Agreement for any reason.

 

ARTICLE III

 

PURCHASE PRICE AND OTHER PRICING COVENANTS

 

3.1                               Purchase Price.  The purchase price for each
Product is set forth on Exhibit A (each, a “Purchase Price” and collectively,
the “Purchase Prices”).  The Purchase Price includes [* *] to the states

 

3

--------------------------------------------------------------------------------


 

set forth on Exhibit B attached hereto (the “Territory”).  In the event that
DaVita or any DaVita Facility requires any Product to be shipped outside of the
Territory, DaVita and Rockwell shall [* *].  All orders for each Product by
DaVita or any DaVita Facility shall be subject to [* *] set forth on Exhibit C
attached hereto.  In the event that DaVita or any DaVita Facility desires to
order an amount of any Product [* *].

 

3.2                               Taxes.  Rockwell covenants and agrees that
neither DaVita nor any DaVita Facility shall be liable for any taxes including
any excise, gross receipts, gross earnings, gross value, property, income taxes
measured on Rockwell’s income, or other taxes, other than applicable sales
taxes, with respect to the purchase and sale of the Products.  [* *].

 

3.3                               Pricing Covenant.  Rockwell represents and
warrants to DaVita that the Purchase Price for each Product and all other terms
of sale offered to DaVita and the DaVita Facilities for each Product [* *].

 

3.4                               Price Increase.  At any time on or after [*
*], Rockwell may [* *] submit a written notice to DaVita requesting a meeting
with DaVita to discuss and negotiate in good faith possible adjustments to the
Purchase Price of any of the Products [* *].  The parties shall meet at a
mutually agreeable time and location within fifteen (15) days of such meeting
request.  During such meeting, if Rockwell requests an increase to the Purchase
Price of a Product, it shall deliver to DaVita within five (5) days of such
meeting or at such meeting, reasonably detailed documentation which documents
and indicates that [* *].  In the event the parties are not able to reach a
mutually agreeable adjustment to the Purchase Price of any Product for which
Rockwell requested an adjustment within thirty (30) days of the meeting, then
either party hereto shall have the right to terminate this Agreement upon ninety
(90) days’ prior written notice to the other party hereto.

 

ARTICLE IV

 

PURCHASE ORDERS; DELIVERY; DEDICATED CUSTOMER SERVICE REPRESENTATIVE

 

4.1                               Purchase Orders and Delivery.  Each Product
shall be delivered by Rockwell to DaVita or any DaVita Facility, as applicable,
pursuant to the terms of each purchase order submitted by DaVita or any such
DaVita Facility, as applicable. DaVita or any DaVita Facility may submit an
order for the purchase of any of the Products via facsimile at [* *].  Rockwell
shall provide accurate and on-time deliveries of all orders placed, in
accordance with any reasonable special instructions that may be included in the
purchase order [* *].

 

4.2                               Dedicated Customer Service Representatives. 
Rockwell hereby agrees and covenants that it shall provide DaVita with
reasonable access to one or more dedicated customer service representatives
(each, a “Service Representative”) who shall be available to promptly respond to
and address any issues that DaVita or any DaVita Facility may have with respect
to any of the Products or any of Rockwell’s obligations set forth in this
Agreement (the “Customer Services”).  Rockwell further agrees and covenants that
each Service Representative shall perform the Customer Services in the highest
professional manner.

 

4.3                               Return Goods Policy. Rockwell hereby
represents and warrants to DaVita that attached hereto as Exhibit D is a true,
correct, and complete copy of Rockwell’s “Return Goods Policy” (the “Return
Goods Policy”).  Notwithstanding anything to the contrary set forth in the
Return Goods Policy, DaVita or a DaVita Facility, as applicable, reserves the
right to inspect all Products and to reject any or all of the Products which
are, in DaVita’s or a DaVita Facility’s, as applicable, reasonable discretion,
incorrectly shipped by Rockwell, defective, damaged, contaminated, or otherwise
not in compliance with

 

4

--------------------------------------------------------------------------------


 

the warranties granted or assigned hereunder.  Any return pursuant to this
Section 4.3 by DaVita or any DaVita Facility, as applicable, shall be sent back
to Rockwell [* *].  Upon the return of any Product by DaVita or any DaVita
Facility, as applicable, to Rockwell pursuant to this Section 4.3, [* *].   
DaVita and each DaVita Facility shall also have the right to return any Product
pursuant to the terms and conditions set forth in the Return Goods Policy which
do not conflict with this Section 4.3.  Rockwell shall provide DaVita with at
least thirty (30) days prior written notice of any changes to the Return Goods
Policy.

 

ARTICLE V

 

PAYMENT TERMS

 

All purchases by DaVita or any DaVita Facility of Products pursuant to this
Agreement shall be paid on terms [* *].  DaVita or any DaVita Facility, as
applicable, may withhold payment on the portion of any invoice for which DaVita
or any such DaVita Facility, as applicable, has a bona fide dispute if it:
(a) pays all undisputed amounts, (b) notifies Rockwell of such invoice dispute,
and (c) provides to Rockwell a reconciliation of charges and any documentation
necessary to support its claimed adjustment.  The parties hereto agree to use
their commercially reasonable efforts to resolve any invoice dispute within
thirty (30) days of Rockwell’s receipt of any such invoice dispute notice from
DaVita or any DaVita Facility, as applicable.

 

ARTICLE VI

 

FAILURE TO SUPPLY

 

In the event of Rockwell’s failure or inability to supply any Product(s) within
and for the time period required by DaVita or any DaVita Facility, as
applicable, including as a result of a force majeure event (e.g., act of God,
fire, casualty, flood, war, act of terrorism, strike, lockout, labor trouble,
failure of public utilities, injunction, epidemic, riot, insurrection, or any
other circumstances beyond the reasonable control of Rockwell) (a “Failure to
Supply Event”), Rockwell covenants and agrees that it shall (a) give notice as
promptly as is practicable under the circumstances to DaVita of such Failure to
Supply Event, unless an order of a regulatory agency or other action arising out
of patient safety concerns requires the giving of shorter notice; [* *]. 
Rockwell further covenants and agrees that during the period that a Failure to
Supply Event is occurring, none of the Committed DaVita Facilities shall be
subject to the Product Commitment.

 

ARTICLE VII

 

INVENTORY RESERVE COVENANTS

 

Rockwell agrees and covenants to DaVita that it shall, at all times during the
Term, to allow for the continuous and uninterrupted supply of each of the
Products to DaVita and the DaVita Facilities: (a) maintain and reserve for use
exclusively by DaVita and the DaVita Facilities an amount of inventory of each
Product equal [* *] and (b) have outstanding purchase orders with its suppliers
for raw materials and products in amount sufficient to allow Rockwell to
manufacture an amount of each such Product equal to [* *].

 

5

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

ADDITIONAL PRODUCTS AND REPLACEMENT PRODUCTS

 

8.1                               Additional Products.  Throughout the Term,
Rockwell shall provide to DaVita and the DaVita Facilities the right to purchase
or lease all current or new products manufactured, utilized, licensed, sold, or
distributed by Rockwell or any of its Affiliates (including products and product
lines acquired by Rockwell or any of its Affiliates as a result of an
acquisition, merger, or other transaction involving Rockwell or any of its
Affiliates) that are or that become Commercially Available and which are not
already covered by this Agreement or by any other agreement, whether written or
oral, between the parties hereto (such products are collectively referred to as
“Additional Products” and individually as an “Additional Product”).  Rockwell
agrees to include DaVita in all of its and its Affiliates distributions of
customer announcements regarding Rockwell’s or its Affiliates’ Additional
Products.  The purchase price for any Additional Product(s) shall be negotiated
by the parties hereto in good faith and the agreed upon purchase price shall be
memorialized in writing as a supplement or amendment to this Agreement. 
Rockwell covenants and agrees that it shall only make an offer for the sale of
any Additional Product(s) to DaVita’s Vice-President of Clinical Operations,
Chief Medical Officer, or Group Vice-President, and not to any DaVita Facility
directly; provided that the purchase of any Additional Product(s) by DaVita or
any DaVita Facility through a Rockwell product catalog made generally available
to the dialysis community shall not be a breach by Rockwell of this
Section 8.1.  If Rockwell or any of its Affiliates acquires any Additional
Product(s) as a result of an acquisition, merger, or other transaction involving
Rockwell or any of its Affiliates with a Person with which DaVita or a DaVita
Facility, as applicable, already has a purchase or rebate arrangement whether
written or oral (a “Prior Agreement”), Rockwell or such Affiliate covenants and
agrees that it shall continue to abide by all of the terms and conditions of
such Prior Agreement or if DaVita requests, any such Additional Product(s) shall
be included in this Agreement on terms to be negotiated and determined by the
parties hereto as provided in this Section 8.1.

 

8.2                               Replacement Products.  If at anytime during
the Term, Rockwell or any of its Affiliates introduces a product or offering
that is a replacement for an existing Product covered by this Agreement, whether
developed by Rockwell or any of its Affiliates or acquired by Rockwell or any of
its Affiliates in connection with any transaction (a “Replacement Product”),
Rockwell will allow (or will cause its Affiliate to allow) DaVita or any DaVita
Facility, as applicable, to purchase such Replacement Product at the same price
as the Product it is replacing or is ultimately intended to replace.

 

ARTICLE IX

 

CONFIDENTIAL INFORMATION COVENANTS

 

9.1                               Confidential Information.

 

(a)                                 No Disclosure of Confidential Information. 
The Non-Disclosing Party (as defined in Section 18.5) agrees that in connection
with the transactions contemplated by this Agreement and the relationship of the
parties hereto, it will have access to Confidential Information of the
Disclosing Party (as defined in Section 18.5) and that such Confidential
Information is vital, sensitive, confidential, and proprietary to the Disclosing
Party.  Therefore, the Non-Disclosing Party agrees that during the Term and for
the longest time permitted under applicable law after the expiration of this
Agreement or the earlier termination of this Agreement for any reason, that it
will (i) hold any Confidential Information delivered or communicated to it by
the Disclosing Party in the strictest confidence, including taking all
reasonable precautions to prevent the inadvertent disclosure of any such
Confidential Information to any unauthorized third party or parties and
(ii) not, at any time without the Disclosing Party’s express written consent,
which consent may be withheld by the Disclosing Party in its sole and absolute
discretion (A) disclose, reproduce, display, perform, record, broadcast,
transmit, distribute, modify, translate, combine with other information or
materials, create derivative works based on, exploit commercially, or otherwise
use any such Confidential Information in any manner or medium whatsoever,
(B) disclose or publicize any such Confidential Information or the terms of this
Agreement to any third party or parties, or (C)

 

6

--------------------------------------------------------------------------------


 

discuss with or otherwise disclose or reveal to any third party or parties any
information relating to the Disclosing Party’s business or the Non-Disclosing
Party’s duties or responsibilities to the Disclosing Party, regardless of
whether such information constitutes Confidential Information.  Notwithstanding
anything to the contrary herein, the Non-Disclosing Party shall have the right
to disclose any of the terms or provisions of this Agreement upon any
determination by the Non-Disclosing Party that such disclosure is necessary in
connection with the compliance by the Non-Disclosing Party with any legal
requirement, including applicable obligations and requirements pursuant to
federal and state securities laws and listing standards.

 

(b)                                 Retention and Destruction of Confidential
Information.  The Non-Disclosing Party shall not take or retain any Confidential
Information that is in written, email, computerized, model, sample, or other
form capable of physical delivery, upon or after the expiration of this
Agreement or the earlier termination of this Agreement for any reason without
the prior written consent of the Disclosing Party, which consent may be withheld
by the Disclosing Party in its sole and absolute discretion.  At any time upon
the request of the Disclosing Party, the Non-Disclosing Party shall promptly
redeliver to the Disclosing Party or destroy all written materials containing or
reflecting any information contained in the Confidential Information (including
all copies, extracts, or other reproductions) and agree to destroy all
documents, memoranda, notes, and other writings whatsoever (including all
copies, extracts, or other reproductions), prepared by the Non-Disclosing Party
based on the information contained in the Confidential Information. 
Notwithstanding the return or destruction of the Confidential Information, the
Non-Disclosing Party will continue to abide by its obligations of
confidentiality and other obligations hereunder.

 

(c)                                  Exceptions to Confidential Information. 
Notwithstanding anything to the contrary herein, Confidential Information shall
not include any information that (i) was already known to the Non-Disclosing
Party at the time of disclosure by the Disclosing Party free of any restriction,
(ii) is generally available to the public or becomes publicly known through no
wrongful act of the Non-Disclosing Party, or (iii) is received by the
Non-Disclosing Party from a third-party who has a legal right to provide such
information to the Non-Disclosing Party.

 

(d)                                 Use of Trademarks and Other Intellectual
Property.  Each party hereto agrees not to internally or externally use,
release, publish, or distribute any materials or information (including
advertising and promotional materials) containing the names, tradenames,
trademarks, or other intellectual property right of the other party hereto
without the express prior written consent of such other party hereto.

 

(e)                                  Disclosures of Confidential Information
Required By Law.  In the event that the Non-Disclosing Party is required by law
(e.g., by oral questions, interrogatories, request for information or documents,
subpoena, civil investigative demand, or any other similar process) to disclose
any Confidential Information, the Non-Disclosing Party agrees that it shall
provide the Disclosing Party with prompt written notice of any such disclosure
of any such Confidential Information that is required by law (prior to making
such disclosure and in no event later than five (5) days after the receipt of
such request(s)) and shall consult with the Disclosing Party as to the
advisability of taking legally advisable steps to resist or narrow any such
disclosure of any such Confidential Information that is required by law.  If
disclosure of any Confidential Information is required by law, the
Non-Disclosing Party will (i) furnish only that portion of any such Confidential
Information which, in the reasonable opinion of the Non-Disclosing Party’s
counsel, after consultation with the Disclosing Party’s counsel, it is legally
obligated to disclose and (ii) use its best efforts to obtain an order or other
reliable assurances that confidential and non-public treatment will be accorded
to any such Confidential Information that is required to be disclosed by law.

 

7

--------------------------------------------------------------------------------


 

(f)                                   Employees, Agents, Representatives, Etc. 
For purposes of this Section 9.1, any Confidential Information received by any
director, officer, member, manager, partner, employee, agent, subcontractor,
advisor, or representative of the Non-Disclosing Party pursuant to the terms and
conditions of this Agreement shall be deemed received by the Non-Disclosing
Party and any breach by such persons of this Section 9.1 shall be deemed a
breach by the Non-Disclosing Party of this Agreement.

 

9.2                               Enforcement.  The Non-Disclosing Party agrees
that money damages would not be an adequate remedy for any breach of this
Article IX.  Therefore, in the event of a breach or threatened breach of the
provisions of this Article IX by the Non-Disclosing Party, the Disclosing Party
may, in addition to other rights and remedies existing in its favor, apply to
any court of competent jurisdiction for specific performance, injunctive relief,
or any other relief in order to enforce or prevent any violation of the
provisions of this Article IX (without proving monetary damages, posting a bond,
or other security).

 

ARTICLE X

 

REPRESENTATIONS AND WARRANTIES OF ROCKWELL

 

Rockwell hereby represents and warrants to DaVita as follows:

 

10.1                        Standing and Authority.  Rockwell has the requisite
corporate power, right, and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.  Rockwell’s execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
on the part of Rockwell.

 

10.2                        Execution; Delivery; Binding Effect.  This Agreement
has been duly executed and delivered by Rockwell, and constitutes the legal,
valid, and binding obligation of Rockwell, enforceable against Rockwell in
accordance with its terms.

 

10.3                        No Conflicts.  Neither the execution, delivery, or
performance of this Agreement by Rockwell nor the consummation of the
transactions contemplated in this Agreement, shall (a) conflict with,
contravene, or result in a breach of any statute or administrative regulation,
or of any law, rule, regulation, ordinance, order, writ, injunction, judgment,
or decree of any Governmental Authority or of any arbitration award to which
Rockwell is a party or by which any of the properties or assets of Rockwell are
or may be bound or (b) conflict with, contravene, or violate any agreement,
understanding, or arrangement to which Rockwell is a party or by which any of
the properties or assets of Rockwell are or may be bound.

 

10.4                        Title.  Rockwell possesses good and marketable title
to all of the Products free and clear of any and all liens, mortgages, charges,
security interests, pledges, or other encumbrances or adverse claims of any
nature, whether arising by agreement, operation of law, or otherwise
(collectively, “Liens”).  Rockwell has the right to convey and in connection
with the transactions contemplated by this Agreement will convey to DaVita and
the DaVita Facilities, as applicable, good and marketable title to all of the
Products acquired hereunder, free and clear of any and all Liens.

 

10.5                        Licenses, Permits, and Compliance with Laws. 
Rockwell has all rights, licenses, permits, and consents necessary to sell the
Products to DaVita and the DaVita Facilities and to perform its obligations
hereunder during the Term.  Rockwell is and has at all times been in and during
the Term shall be in compliance with all federal, state, and local laws,
statutes, rules, and regulations applicable to its business and the performance
of its obligations under this Agreement.  No Product delivered hereunder during
the Term is or will be adulterated or misbranded within the meaning of the
FFDCA, or within the meaning of any applicable state or municipal law, or is or
will be a product which may not be introduced

 

8

--------------------------------------------------------------------------------


 

into interstate commerce.  During the Term, Rockwell shall immediately inform
DaVita following its receipt of any information which states that the integrity
or legal status of any Product provided hereunder has been called into question
by any retailer, wholesaler, or state or federal authority, or that any such
Product sold to DaVita or any DaVita Facility hereunder is suspected of being
counterfeit, stolen, adulterated, misbranded, or otherwise an unlawful product
and shall provide DaVita with prompt written confirmation of any such event,
including copies of any and all documents related thereto.  DaVita’s and the
DaVita Facilities’ use of the Products in accordance with their intended use
shall not infringe upon any ownership rights of any other Person or upon any
patent, copyright, trademark, or other intellectual property or proprietary
right or trade secret of any third party.

 

10.6                        Products.  Each Product purchased during the Term
(a) is and shall be manufactured in accordance with its packaging, (b) is and
shall be manufactured, handled, stored, and transported in accordance with all
applicable United States, state, and local laws and regulations pertaining
thereto, including to the extent applicable, the FFDCA and implementing
regulations and FDA approved Good Manufacturing Practices, (c) meets all
specifications for effectiveness and safety as required by the FDA, (d) is fit
for the indications described in its labeling, and (e) is labeled in compliance
with all applicable laws.  Each Product is and will (i) be of the kind and
quantity specified herein, (ii) be of safe and merchantable quality, (iii) be
free of defects in design, materials, manufacture, or workmanship when
delivered, (iv) [* *], and (v) conform to its specifications as written or
published, unless otherwise agreed to by the parties hereto.  In the event any
Product or any component of a Product is not manufactured by Rockwell, Rockwell
hereby assigns or agrees to assign (to the extent assignable) to DaVita all such
manufacturer warranties, copies of which shall be provided by Rockwell to DaVita
upon request.

 

10.7                        Expired Product.  Rockwell will use its best efforts
not to ship to DaVita or any DaVita Facility expired Product [* *], unless
agreed to in writing by DaVita.  In the event that Rockwell ships to DaVita or
any DaVita Facility expired Product [* *], DaVita shall have the right to return
such Product to Rockwell at Rockwell’s sole cost and expense.

 

10.8                        Health Care Programs.  Rockwell is not currently
(a) named on any of the following lists (i) HHS/OIG List of Excluded
Individuals/Entities, (ii) GSA List of Parties Excluded from Federal Programs,
or (iii) OFAC “SDN and Blocked Individuals” or (b) under investigation or
otherwise aware of any circumstances which would result in Rockwell being
excluded from participation in any Federal health care program, as defined under
42 U.S.C. §1320a-7b(f).

 

All warranties granted or assigned under this Article X will continue in full
force and effect notwithstanding transfer of title to any Product to or by
DaVita or any DaVita Facility to any other DaVita Facility.  All warranties
granted under this Agreement shall survive inspection, acceptance, and payment
of the Products.

 

ARTICLE XI

 

REPRESENTATIONS AND WARRANTIES OF DAVITA

 

DaVita hereby represents and warrants to Rockwell as follows:

 

11.1                        Standing and Authority.  DaVita has the requisite
corporate power, right, and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.  DaVita’s execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
on the part of DaVita.

 

9

--------------------------------------------------------------------------------


 

11.2                        Execution; Delivery; Binding Effect.  This Agreement
has been duly executed and delivered by DaVita, and constitutes the legal,
valid, and binding obligation of DaVita, enforceable against DaVita in
accordance with its terms.

 

11.3                        No Conflicts.  Neither the execution, delivery, or
performance of this Agreement by DaVita nor the consummation of the transactions
contemplated in this Agreement, shall (a) conflict with, contravene, or result
in a breach of any statute or administrative regulation, or of any law, rule,
regulation, ordinance, order, writ, injunction, judgment, decree of any
Governmental Authority, or of any arbitration award to which DaVita is a party
or by which any of the properties or assets of DaVita are or may be bound or
(b) conflict with, contravene, or violate any provision of any agreement,
understanding, or arrangement to which DaVita is a party or by which any of the
properties or assets of DaVita are or may be bound.

 

11.4                        Compliance with Laws.                 DaVita has all
rights, licenses, permits, and consents necessary to perform its obligations
hereunder during the Term.  DaVita is and has at all times been in and during
the Term shall be in compliance with all federal, state, and local laws,
statutes, rules, and regulations applicable to its business and the performance
of its obligations under this Agreement.

 

11.5                        Health Care Programs.  DaVita is not currently
(a) named on any of the following lists (i) HHS/OIG List of Excluded
Individuals/Entities, (ii) GSA List of Parties Excluded from Federal Programs,
or (iii) OFAC “SDN and Blocked Individuals” or (b) under investigation or
otherwise aware of any circumstances which would result in DaVita being excluded
from participation in any Federal health care program, as defined under 42
U.S.C. §1320a-7b(f).

 

ARTICLE XII

 

INDEMNIFICATION AND INSURANCE

 

12.1                        Indemnification of DaVita.  Rockwell agrees to
defend, indemnify, and hold DaVita, its Affiliates, and the DaVita Facilities
and each of their respective directors, officers, members, managers, partners,
employees, and agents (collectively, the “DaVita Indemnitees”) harmless from and
against any and all causes of action (at law or in equity), actions, claims,
costs, suits, liabilities, judgments, settlements, demands, losses, damages,
proceedings, or expenses of all kinds (including reasonable attorneys’ fees,
witnesses’ fees, investigation expenses, and any other expenses incident
thereto) (collectively, “Losses”) that the DaVita Indemnitees may sustain or
incur as a result of: (a) any breach of any representation or warranty made by
Rockwell in this Agreement or in materials furnished by Rockwell for DaVita’s
and the DaVita Facilities’ use; (b) any breach by Rockwell of any of its
covenants or obligations in this Agreement; (c) the use of any Product by DaVita
or any DaVita Facility in accordance with any such Products’ labeling and
instructions for use; (d) any defect in the design or manufacture of any Product
(including claims for property damage, loss of life, and bodily injury); (e) any
Recall (as defined in Article XIII) with respect to any Product; or (f) any
negligent, reckless, wanton, malicious, or other tortious conduct by Rockwell in
connection with the transactions contemplated by this Agreement. 
Notwithstanding the foregoing, in no event shall Rockwell have an obligation to
defend, indemnify, or hold any of the DaVita Indemnitees harmless hereunder to
the extent any Losses were caused by the sole negligence or willful misconduct
of any such DaVita Indemnitees.

 

12.2                        Indemnification of Rockwell.  DaVita agrees to
defend, indemnify, and hold Rockwell and its Affiliates and each of their
respective directors, officers, members, managers, partners, employees, and
agents (collectively, the “Rockwell Indemnitees”) harmless from and against any
and all Losses that the Rockwell Indemnitees may sustain or incur as a result
of: (a) any breach of any representation or warranty made by DaVita in this
Agreement; (b) any breach by DaVita of any of its covenants or

 

10

--------------------------------------------------------------------------------


 

obligations in this Agreement; (c) the use of any Product by DaVita or any
DaVita Facility not in accordance with any such Products’ labeling and
instructions for use; (d) any DaVita Facilities’ negligence or misconduct in the
“Administration” of a Product to its patients; or (e) any negligent, reckless,
wanton, malicious, or other tortious conduct by DaVita in connection with the
transactions contemplated by this Agreement.  For purposes of this Section 12.2,
the “Administration” of a Product by a DaVita Facility shall mean the dispensing
and handling by such DaVita Facility and its employees of such Product and the
actual administration of such Product to patients by such DaVita Facility and
its employees, but shall exclude physician prescriptions of such Product to
patients.  Notwithstanding the foregoing, in no event shall DaVita have an
obligation to defend, indemnify, or hold any of the Rockwell Indemnitees
harmless hereunder to the extent any Losses were caused by the sole negligence
or willful misconduct of any such Rockwell Indemnitees.

 

12.3                        Indemnification Procedure for Third Party Claims. 
If any DaVita Indemnitee or any Rockwell Indemnitee entitled to indemnification
under this Article XII (the “Indemnified Party”) receives notice of the
assertion of any claim, or the commencement of any suit, action, or proceeding
by any Person who is not a party hereto or an Affiliate of a party hereto (a
“Third Party Claim”) against such Indemnified Party, the Indemnified Party shall
give written notice regarding such Third Party Claim to the party hereto that is
required to provide indemnification under this Article XII (the “Indemnifying
Party”) within thirty (30) days after learning of such Third Party Claim.  The
Indemnifying Party shall have the right, upon written notice to the Indemnified
Party (the “Defense Notice”) within thirty (30) days after receipt from the
Indemnified Party of notice of such Third Party Claim, which Defense Notice by
the Indemnifying Party shall specify the counsel it will appoint to defend such
Third Party Claim (the “Defense Counsel”), to conduct at its expense the defense
against such Third Party Claim in its own name, or if necessary in the name of
the Indemnified Party; provided, however, that: (a) the Indemnified Party shall
have the right to approve the Defense Counsel, which approval shall not be
unreasonably withheld, conditioned, or delayed by the Indemnified Party and
(b) as a condition precedent to the Indemnifying Party’s right to assume control
of such defense, the Indemnifying Party must first enter into an agreement with
the Indemnified Party (in form and substance reasonably satisfactory to the
Indemnified Party) pursuant to which the Indemnifying Party agrees to be fully
responsible for any and all Losses relating to such suit Third Party Claim and
unconditionally guarantees the payment and performance of any and all Losses
which may arise with respect to such Third Party Claim, subject to the terms and
conditions set forth in this Section 12.  The Indemnifying Party shall not have
the right to assume control of, but may participate in, and the Indemnified
Party shall have the sole right to assume control of any Third Party Claim
which: (i) seeks a temporary restraining order, a preliminary or permanent
injunction, or specific performance against the Indemnified Party, (ii) involves
criminal or quasi-criminal allegations against the Indemnified Party, (iii) if
unsuccessful would set a precedent that would materially interfere with, or have
a material adverse effect on, the business or financial condition of the
Indemnified Party, or (iv) imposes liability in the part of the Indemnified
Party for substantially all of which the Indemnified Party is not entitled to
indemnification under this Article XII.  If the Indemnifying Party is permitted
to assume and control the defense of any Third Party Claim and elects to do so,
the Indemnified Party shall have the right to employ counsel separate from
counsel employed by the Indemnifying Party in any such Third Party Claim and to
participate in the defense thereof, but the fees and expenses of such counsel
employed by the Indemnified Party shall be at the expense of the Indemnified
Party unless (A) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, (B) the Indemnified Party has been advised by
counsel that a conflict of interest exists between the Indemnifying Party and
the Indemnified Party, or (C) the Indemnifying Party has failed to assume the
defense and employ counsel, in which case the fees and expenses of the
Indemnified Party’s counsel shall be paid by the Indemnifying Party.  No
Indemnifying Party shall consent to the entry of any judgment or enter into any
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party if (w) such judgment or settlement would lead to liability or
create any financial or other obligation on the part of the Indemnified Party
for which the Indemnified

 

11

--------------------------------------------------------------------------------


 

Party is not entitled to indemnification hereunder, (x) such judgment or
settlement would result in the finding or admission of any violation of any
federal, state, or local law, statute, ordinance, or regulation, (y) such
judgment or settlement does not include as an unconditional term thereof the
giving by each claimant or plaintiff to each Indemnified Party of a release from
all liability in respect to such Third Party Claim, or (z) as a result of such
judgment or settlement, injunctive or other equitable relief would be imposed
against the Indemnified Party.  In the event that the Indemnifying Party fails
to give the Defense Notice within thirty (30) days of receiving notice of a
Third Party Claim from the Indemnified Party, it shall be deemed to have elected
not to conduct the defense of such Third Party Claim, or in the event the
Indemnifying Party does deliver a Defense Notice within thirty (30) days of
receiving notice of such Third Party Claim from the Indemnified Party and
thereby elects to not conduct the defense of such Third Party Claim, then in
either such event the Indemnified Party shall have the right to conduct and
control the defense of such Third Party Claim in good faith and to compromise
and settle such Third Party Claim or consent to the entry of a judgment of such
Third Party Claim in good faith without the prior consent of the Indemnifying
Party.  A failure by the Indemnified Party to give timely, complete, or accurate
notice as provided in this Section 12.3 will not affect the rights or
obligations of the Indemnifying Party except and only to the extent that, as a
result of such failure, the Indemnifying Party entitled to receive such notice
was deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise directly and materially damaged as a result of such
failure to give timely notice.

 

12.4                        Indemnification Procedure for Direct Claims.  In the
event an applicable Indemnified Party should have an indemnification claim
against an applicable Indemnifying Party hereunder which does not involve a
Third Party Claim (a “Direct Claim”), the applicable Indemnified Party shall
transmit to the applicable Indemnifying Party a written notice containing an
estimate of the Losses attributable to such Direct Claim and the basis of the
applicable Indemnified Party’s request for indemnification under this Agreement
within thirty (30) days after learning of such Direct Claim (the “Direct
Indemnification Notice”).  If the applicable Indemnifying Party does not notify
the applicable Indemnified Party in writing within thirty (30) days from its
receipt of the Direct Indemnification Notice that the applicable Indemnifying
Party disputes a Direct Claim(s) specified by the applicable Indemnified Party
in the Direct Indemnification Notice, such Direct Claim(s) specified by the
applicable Indemnified Party in the Direct Indemnification Notice shall be
deemed a liability of the applicable Indemnifying Party hereunder and the
applicable Indemnifying Party shall be liable for any and all Losses in
connection with such Direct Claim(s) specified by the applicable Indemnified
Party in the Direct Indemnification Notice.  If the applicable Indemnifying
Party has timely disputed a Direct Claim(s) specified by the applicable
Indemnified Party in the Direct Indemnification Notice as provided in this
Section 12.4, such dispute shall be resolved by litigation in accordance with
the terms and conditions of Sections 19.3, 19.4, and 19.5. A failure by the
applicable Indemnified Party to give timely, complete, or accurate notice as
provided in this Section 12.4 will not affect the rights or obligations of the
applicable Indemnifying Party except and only to the extent that, as a result of
such failure, the applicable Indemnifying Party entitled to receive such notice
was deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise directly and materially damaged as a result of such
failure to give timely notice.

 

12.5                        Insurance.  Each party hereto agrees that it shall
secure and maintain in full force and effect throughout the Term (and following
the expiration of this Agreement or the earlier termination of this Agreement
for any reason, to cover any claims or liabilities arising from this Agreement)
commercial general liability insurance, which includes contractual liability
coverage, product liability (only in the case of Rockwell) and workers’
compensation insurance, to cover any claims or liabilities arising from this
Agreement.  Such commercial general liability insurance shall be in an amount
reasonably satisfactory to the other party hereto.  Any limits on either party’s
insurance coverage shall not be construed to create a limit on its liability
with respect to any of its obligations hereunder.  Each party hereto shall name
the other party as an additional insured on such party’s commercial general
liability insurance policy.  Such commercial general liability insurance policy
shall provide at least thirty (30)

 

12

--------------------------------------------------------------------------------


 

days prior written notice to the other party hereto of the cancellation,
non-renewal, or substantial modification thereof.  Each party hereto shall
supply certificates of insurance to the other party hereto upon the other
party’s request.

 

ARTICLE XIII

 

RECALL

 

In the event the FDA initiates a mandatory recall (i.e., the correction or
removal of a Product) or Rockwell believes in its sole discretion that it may be
necessary to conduct a recall (i.e., the correction or removal of a Product),
field market withdrawal, stock recovery, or other similar action with respect to
any of the Products (a “Recall”), Rockwell shall immediately notify DaVita of
such Recall.  The parties hereto agree that the final decision as to and control
of the handling of any Recall shall be in Rockwell’s sole discretion;
provided that Rockwell conducts any such Recall in accordance with any and all
applicable legal requirements and general guidance issued by the FDA.  In the
event that Rockwell does not conduct a Recall, clearly and without dispute, in
accordance with all applicable legal requirements and general guidance issued by
the FDA, DaVita shall have the right to take any and all actions it determines
necessary to comply with such applicable legal requirements and general guidance
issued by the FDA, [* *].   DaVita shall provide all reasonable assistance
requested by Rockwell in connection with a Recall.  In the event of a Recall
with respect to any Product(s), Rockwell shall reimburse DaVita for: [* *]. 
DaVita and Rockwell shall maintain records of all sales of the Products and
customers who received such Products so as to enable Rockwell to adequately
administer a Recall with respect to any of the Products in accordance with
applicable legal requirements and general guidance issued by the FDA.  In the
event of a Recall, neither party hereto shall make any statement to the press or
public concerning such Recall without first notifying the other party hereto and
obtaining such other party’s prior written approval of any such statement, which
approval shall not be unreasonably withheld, conditioned, or delayed.  Any
return by DaVita or any DaVita Facility pursuant to this Article XIII shall be
sent back to Rockwell, [*   *].

 

ARTICLE XIV

 

OPEN RECORDS AND DISCOUNTS

 

14.1                        Open Records.  To the extent required by
§1861(v)(1)(I) of the Social Security Act, the parties hereto will allow the
U.S. Department of Health and Human Services, the U.S. Comptroller General, and
their duly authorized representatives, access to this Agreement and any records
necessary to verify the nature and extent of costs incurred pursuant to this
Agreement during the Term and for four (4) years following the last date any
Products are furnished by Rockwell to DaVita or any DaVita Facility under this
Agreement.  If Rockwell carries out its obligations under this Agreement through
a subcontract worth Ten Thousand Dollars ($10,000) or more over a twelve (12)
month period with a related organization, the subcontract shall also contain an
access clause to permit access by the U.S. Department of Health and Human
Services, the U.S. Comptroller General, and their duly authorized
representatives to the related organization’s books and records.  Nothing in
this Section 14.1 is intended to waive any right either party hereto may have
under any applicable laws or regulations to retain in confidence information
included in records so requested.

 

14.2                        Discounts.   Any discounts, rebates, incentives, or
other reductions in price issued by Rockwell to DaVita or any DaVita Facility
under this Agreement may constitute a discount within the meaning of 42 U.S.C.
§1320a-7b(b)(3)(A).  DaVita and the DaVita Facilities may have an obligation to
properly disclose and appropriately reflect any such discounts, rebates,
incentives, or other reductions in price to any state or federal program that
provides cost or charge based reimbursement to DaVita or any such DaVita
Facility for the items to which such discounts, rebates, incentives, or other
reductions in

 

13

--------------------------------------------------------------------------------


 

price apply.  In order to assist DaVita’s and the DaVita Facilities’ compliance
with any such obligations, Rockwell agrees that it shall fully and accurately
report all discounts, rebates, incentives, or other reductions in price on the
invoices, coupons, or statements submitted to DaVita or any DaVita Facility and
inform DaVita or any such DaVita Facility of their obligations to report such
discounts, rebates, incentives, or other reductions in price.  In the event the
value of any discounts, rebates, incentives, or other reductions in price are
not known at the time of sale, Rockwell shall fully and accurately report the
existence of such discounts, rebates, incentives, or other reductions in price
on the invoices, coupons, or statements submitted to DaVita or any DaVita
Facility, inform DaVita or any DaVita Facility of their obligations to report
such discounts, rebates, incentives, or other reductions in price, and when the
value of such discounts, rebates, incentives, or other reductions in price
becomes known, provide DaVita or any DaVita Facility with documentation of the
calculation of such discounts, rebates, incentives, or other reductions in price
and identifying the specific Products purchased to which such discounts,
rebates, incentives, or other reductions in price will be applied.  Rockwell
shall also provide to DaVita or any DaVita Facility any other information that
DaVita or any DaVita Facility may request that is necessary for them to obtain
in order to comply with any such obligations, and Rockwell shall refrain from
doing anything which would impede DaVita or any DaVita Facility from meeting its
obligations under this Section 14.2 or any Medicare regulation.

 

ARTICLE XV

 

ACCESS AND POLICIES AND PROCEDURES

 

Rockwell acknowledges, agrees, and covenants that: (a) all of DaVita’s
applicable vendor relations policies and procedures and any updates thereto (the
“Policies and Procedures”) that will be in effect during the Term will be
available for viewing by Rockwell during the Term by going to
http://www.davita.com/about/vendor-policies and (b) Rockwell shall abide by the
Policies and Procedures during the Term.  Rockwell further acknowledges, agrees,
and covenants that it must obtain DaVita’s prior written approval of: (i) all
proposed educational, marketing, presentation, and promotional materials and
(ii) all presentations that are in the case of subparagraphs (i) or (ii) related
to any of the products or services offered by Rockwell, including the Products
(the “Materials”), that are to be given or made by Rockwell to: (A) DaVita or
any DaVita Facility or (B) any patient of DaVita or any DaVita Facility, which
approval may only be given in writing by DaVita’s Vice President, Clinical
Operations or his or her authorized representative.  DaVita’s Vice President,
Clinical Operations or his or her authorized representative agrees to use his or
her commercially reasonable efforts to notify Rockwell of his or her decision
with respect to the approval of the Materials within ten (10) Business Days
following the receipt of a request by Rockwell to approve the Materials;
provided that if DaVita’s Vice President, Clinical Operations or his or her
authorized representative fails to notify Rockwell of his or her decision with
respect to the approval of the Materials within such ten (10) Business Day
period, such request to approve the Materials will be deemed denied.  Rockwell
further acknowledges, agrees, and covenants that absent a specific request from
DaVita or any DaVita Facility, none of Rockwell’s agents, representatives, or
employees shall: (x) contact any patient of DaVita or any DaVita Facility or
(y) be permitted access at any time to DaVita or any DaVita Facility;
provided that nothing in this Article XV shall prohibit Rockwell from contacting
any patient of DaVita or any patient of a DaVita Facility in a manner that is
consistent with the Policies and Procedures or as required by any applicable
federal, state, or local law.

 

ARTICLE XVI

 

AUDIT

 

If DaVita disagrees with any computation or statement delivered by Rockwell to
DaVita or any DaVita Facility under this Agreement, DaVita may, within thirty
(30) days after the receipt of such

 

14

--------------------------------------------------------------------------------


 

computation or statement, audit any such computation or statement.  DaVita shall
conduct any such audit during such times as may be mutually agreed to by the
parties hereto.  In the event that DaVita’s audit results in a number different
from that set forth in the computation or statement delivered by Rockwell to
DaVita or any DaVita Facility, DaVita shall deliver a written notice (an
“Objection Notice”) to Rockwell setting forth in reasonable detail any and all
items of disagreement related to such computation or statement.  If DaVita does
not deliver an Objection Notice within such thirty (30) day period, the
calculations set forth in any such computation or statement shall be deemed
final, conclusive, and binding on the parties hereto.  Rockwell and DaVita will
use their commercially reasonable efforts to resolve any disagreements relating
to any computation or statement, but if they do not obtain a final resolution
within twenty (20) days after Rockwell has received the Objection Notice, then
either Rockwell or DaVita may refer the items in dispute to a nationally
recognized firm of independent public accounts as to which DaVita and Rockwell
mutually agree (the “Firm”), to resolve any remaining disagreements.  Rockwell
and DaVita will direct the Firm to render a determination within twenty (20)
days of its retention, and Rockwell and DaVita and their respective agents and
employees will cooperate with the Firm during its engagement.  The determination
of the Firm will be conclusive and binding upon DaVita and Rockwell, and DaVita
or Rockwell, as applicable, will make any payment owed to other party hereto
within five (5) Business Days of the Firm’s determination.  The Firm shall
execute a confidentiality agreement in a form reasonably acceptable to Rockwell
and DaVita.  [* *].

 

ARTICLE XVII

 

ADDITIONAL ACKNOWLEDGEMENTS AND AGREEMENTS OF THE PARTIES

 

17.1                        Discontinuation Event.  DaVita agrees that: (a) in
the event a Committed DaVita Facility intends on discontinuing its purchase of
the Products from Rockwell (a “Discontinuation Event”), it shall [* *].  DaVita
further agrees that in the event a Discontinuation Event occurs as to multiple
Committed DaVita Facilities in a geographic county, group of nearby counties, or
subdivisions of a county (a “Market”), it shall use its commercially reasonable
efforts to implement such Discontinuation Event as to such Committed DaVita
Facilities in such Market in a manner which assists Rockwell in minimizing the
negative effect it would experience as a result of such Discontinuation Event. 
In the event of a breach by DaVita of the provisions of this Section 17.1,
Rockwell’s sole and exclusive remedy shall be to terminate this Agreement
pursuant to Section 2.4(e).

 

17.2                        Business Model Change.  Rockwell agree to [* *] and
to use commercially reasonable efforts to [* *].  DaVita acknowledges that in
the event Rockwell wishes to [* *], it will use its commercially reasonable
efforts to [* *]; provided that if DaVita uses its commercially reasonable
efforts to [* *], DaVita shall have no liability whatsoever to Rockwell,
including any direct, indirect, consequential, exemplary, or punitive damages,
[* *].

 

17.3                        Mixer Training.  Rockwell agrees to furnish, [* *],
complete and appropriate training regarding the use and maintenance of the
Dri-Sate® Acid Mixer used for mixing Dri-Sate® Dry Acid and CitraPure® Dry Acid,
to such number of personnel of DaVita and the DaVita Facilities as DaVita shall
designate.  [* *].

 

17.4                        Bicarbonate Mixer.  Upon mutual written agreement
between the parties hereto, Rockwell will [* *].

 

15

--------------------------------------------------------------------------------


 

ARTICLE XVIII

 

CERTAIN DEFINED TERMS

 

The following terms as used herein have the following meaning:

 

18.1                        “Affiliate” means, with respect to a Person, any
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with such Person.  The
term “control”, including the terms “controlling”, “controlled by”, and “under
common control with” for the purposes of the definition of “Affiliate”, means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

18.2                        [* *]

 

18.3                        “Business Day” means a day other than Saturday,
Sunday, or a public holiday on which banks are authorized or required to be
closed under the laws of the State of Colorado.

 

18.4                        “Commercially Available” means any product that is
approved by the FDA and manufactured, utilized, sold, or distributed anywhere in
the United States by Rockwell or any of its Affiliates.

 

18.5                        “Confidential Information” means information not
generally known outside the disclosing party or any of its Affiliates
(collectively, the “Disclosing Party”) (unless as a result of a breach of any of
the non-disclosing party’s or any of its Affiliates’(collectively, the
“Non-Disclosing Party’s”) obligations imposed by this Agreement) or which is
identified as confidential by the Disclosing Party to the Non-Disclosing Party
concerning the Disclosing Party’s business and technical information, whether in
written, computerized, oral, tangible or intangible, or other form, including:
(a) the terms and provisions of this Agreement, (b) any and all trade secrets
concerning the business, customers, and affairs of the Disclosing Party, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
and distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, clinical
practices and patient protocols, computer software and programs (including
object code and source code), database technologies, systems, improvements,
devices, discoveries, concepts, methods, and information of the Disclosing Party
and any other information of the Disclosing Party, however documented, that is a
trade secret under applicable law, (c) any and all information concerning the
business and affairs of the Disclosing Party, including historical financial
statements, financial projections and budgets, rebates, discounts, payment
terms, pricing, historical and projected sales, capital spending budgets and
plans, contractual arrangements, the names and background of key personnel,
contractors, agents, customers, suppliers, and potential suppliers, personnel
training and techniques and materials, purchasing methods and techniques,
however documented, (d) the names and addresses, records and charts, and any
other information concerning the Disclosing Party’s patients, and (e) any and
all notes, analysis compilations, studies, summaries, and other materials
prepared by or for the Disclosing Party containing or based, in whole or in
part, upon any information included in the foregoing.

 

18.6                        [* *].

 

18.7                        “FDA” means the United States Food and Drug
Administration and any successor thereto.

 

16

--------------------------------------------------------------------------------


 

18.8                        “FFDCA” means the United States Federal Food, Drug
and Cosmetic Act of 1938 and all regulations promulgated thereunder.

 

18.9                        “Governmental Authority” means any multi-national,
national, state, provincial, local, governmental, judicial, public,
quasi-public, administrative, regulatory or self-regulatory authority, agency,
commission, board, organization, or instrumentality.

 

18.10                 “Person” means any individual or any group of individuals
or any general partnership, limited partnership, limited liability partnership,
limited liability company, professional limited liability company, corporation,
joint venture, trust, business trust, cooperative or association or any other
organization that is not a natural person and any combination of any such entity
or organization and any natural persons acting in concert, and the heirs,
executors, administrators, legal representatives, successors and assigns of any
“person” where the context so permits.

 

18.11                 “Sale of DaVita” means any transaction or series of
transactions pursuant to which any Person or group of related Persons in the
aggregate acquire(s): (a) securities of DaVita possessing the voting power to
elect a majority of DaVita’s board of directors (whether by merger,
consolidation, reorganization, combination, sale or transfer of DaVita’s
securities, securityholder or voting agreement, power of attorney, or otherwise)
or (b) all or substantially all of DaVita’s assets.

 

18.12                 “Sale of Rockwell” means any transaction or series of
transactions pursuant to which any Person or group of related Persons in the
aggregate acquire(s): (a) securities of Rockwell possessing the voting power to
elect a majority of Rockwell’s board of directors (whether by merger,
consolidation, reorganization, combination, sale or transfer of Rockwell’s
securities, securityholder or voting agreement, proxy, power of attorney, or
otherwise) or (b) all or substantially all of Rockwell’s assets.

 

18.13                 “Transfer” means (a) any Sale of Rockwell, (b) Sale of
DaVita, or (c) any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest, or other direct or indirect
disposition or encumbrance of an interest (including by operation of law) or the
rights thereof.  The term “Transferred,” and other forms of the word “Transfer”
shall have correlative meanings.

 

ARTICLE XIX

 

MISCELLANEOUS

 

19.1                        Entire Agreement; Amendments. This Agreement,
including its recitals and exhibits, constitutes the entire agreement between
the parties hereto and supersedes any and all prior representations, warranties,
statements, promises, agreements, and understandings between the parties hereto,
whether oral or written, relating to the subject matter hereof, and no party
hereto shall be bound by nor charged with any written or oral representations,
warranties, statements, promises, agreements, or understandings not specifically
set forth in this Agreement.  No amendments or modifications of the terms of
this Agreement, including any conflicting or additional terms contained in any
sales order, purchase order, acknowledgment form, or other written document
submitted by either party hereto, shall be binding on either party hereto unless
reduced to writing and signed by a duly authorized representative of each party
hereto.

 

19.2                        Notices.  All notices given pursuant to this
Agreement shall be sent by: (a) certified mail, return receipt requested, in
which case notice will be deemed delivered three (3) Business Days after
deposit, postage prepaid in the United States mail; (b) a nationally recognized
overnight courier, in which

 

17

--------------------------------------------------------------------------------


 

case notice will be deemed delivered one (1) Business Day after deposit with
such courier; or (c) personal delivery, in which case notice will be deemed
delivered upon delivery.  The address of Rockwell is Rockwell Medical, Inc.,
30142 Wixom Road, Wixom, Michigan 48383, Attention: Chief Executive Officer and
the address of DaVita is DaVita Healthcare Partners Inc., 1111 Bayhill Drive,
Suite 285, San Bruno, California 94066, Attention: Group Vice-President with a
copy to DaVita Healthcare Partners Inc., 2000 16th St., Denver, Colorado 80202,
Attention: Chief Legal Officer.  The addresses in this Section 19.2 may be
changed by written notice to the other party hereto, provided that no notice of
a change of address will be effective until actual receipt of such notice.

 

19.3                        Choice of Law.  All issues and questions concerning
the construction, validity, enforcement, and interpretation of this Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the laws
of the State of Delaware.

 

19.4                        WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS OR EVENTS CONTEMPLATED HEREBY OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
ANY PARTY HERETO.  THE PARTIES HERETO EACH AGREE THAT ANY AND ALL SUCH CLAIMS
AND CAUSES OF ACTION SHALL BE TRIED BY THE COURT WITHOUT A JURY.  EACH OF THE
PARTIES HERETO FURTHER WAIVES ANY RIGHT TO SEEK TO CONSOLIDATE ANY SUCH LEGAL
PROCEEDING IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LEGAL
PROCEEDINGS IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.

 

19.5                        Attorneys Fees.  In the event of any legal
proceeding between the parties hereto with respect to this Agreement, the
enforceability of any of its provisions, or any alleged or actual breach of this
Agreement by any party hereto, the prevailing party shall be entitled to recover
reasonable attorney’s fees and all other costs and expenses incurred in
connection with pursuing any action with respect thereto, in addition to any
other relief to which such party may be entitled.  The term “prevailing party”
shall mean with respect to each claim asserted in a complaint the party in whose
favor final judgment after appeal (if any) is rendered with respect to each such
claim asserted in the complaint.

 

19.6                        Non-Limitation of Rights and Remedies.  Except as
otherwise expressly provided herein, the various rights and remedies provided
herein shall be cumulative and in addition to any other rights and remedies the
parties hereto may be entitled to pursue at law or equity.  The exercise of one
or more of such rights or remedies shall not impair the right of either party
hereto to exercise any other right or remedy at law or equity.

 

19.7                        Waiver.   No waiver by any party hereto, whether
express or implied, of its rights under any provision hereto shall constitute a
waiver of the party’s rights under such provisions at any other time or a waiver
of the party’s rights under any other provision hereto.  No failure by any party
hereto to take any action against any breach of this Agreement or default by
another party hereto shall constitute a waiver of the former party’s right to
enforce any provision of this Agreement or to take action against any such
breach or default or any subsequent breach or default by the other party
hereto.  To be effective any waiver must be in writing and signed by the waiving
party.

 

19.8                        Severability.  In the event that any provision of
this Agreement shall be held to be invalid or unenforceable in any respect, such
provision shall be enforced to the fullest extent permitted by law

 

18

--------------------------------------------------------------------------------


 

and the remaining provisions of this Agreement shall remain in full force and
effect.   If any such invalid portion constitutes a material term of this
Agreement, the parties hereto shall meet and in good faith seek to mutually
agree to modify this Agreement so as to retain, if possible, the overall
essential terms of this Agreement.

 

19.9                        Conflicts.  To the extent that any provision of any
sales order, purchase order, invoice, or any other document, or the terms of any
of Rockwell’s general policies, terms and conditions, procedures or catalogs,
conflict with or alter any term of this Agreement, this Agreement shall govern
and control.

 

19.10                 Assignment and Transfer.  This Agreement will be binding
upon and inure to the benefit of the parties hereto.  This Agreement may not be
Transferred by any party hereto without the prior written consent of the other
party hereto which consent shall not be unreasonably withheld, conditioned, or
delayed; provided however that nothing in this Agreement shall or is intended to
limit the ability of: (a) DaVita to Transfer this Agreement, in whole or in
part, without the consent of Rockwell to: (i) any Affiliate of DaVita; (ii) any
buyer in connection with a Sale of DaVita; or (iii) any lenders of DaVita as
collateral for borrowings or (b) Rockwell to Transfer this Agreement, in whole
or in part, without the consent of DaVita to: (A) any newly formed Affiliate of
Rockwell in connection with a corporate reorganization of Rockwell that does not
involve a Sale of Rockwell to any Person that is not a party hereto or (B) any
lenders of Rockwell as collateral for borrowings; provided that any such lenders
or any of its Affiliates are not engaged in the business of manufacturing,
selling, or distributing products used in the provision of dialysis services.

 

19.11                 Relationship of the Parties. This Agreement is not
intended to create and shall not be construed as creating between Rockwell and
DaVita the relationship of Affiliate, principal and agent, joint venture,
partnership, or any other similar relationship, the existence of which is hereby
expressly denied.  Neither party hereto shall have (nor shall it hold itself out
as having) any right, power, or authority to make or incur any legally binding
agreement, obligation, representation, warranty, or commitment on behalf of the
other party hereto or to direct any action of, or activity by the other party
hereto or any of its officers, directors, members, managers, employees, or
agents.

 

19.12                 Counterparts; Facsimile/PDF Signatures. This Agreement may
be executed in any number of counterparts and any party hereto may execute any
such counterpart, each of which when executed and delivered shall be deemed to
be an original and all of which counterparts taken together shall constitute but
one and the same instrument.  This Agreement shall become binding when one or
more counterparts taken together shall have been executed and delivered by each
of the parties hereto.  It shall not be necessary in making proof of this
Agreement or any counterpart hereof to produce or account for any of the other
counterparts.  The parties hereto agree that facsimile transmission or PDF of
original signatures shall constitute and be accepted as original signatures.

 

19.13                 Headings and Interpretation.  All Section and
Article headings contained in this Agreement are for convenience of reference
only, do not form a part of this Agreement, and shall not affect in any way the
meaning or interpretation of this Agreement.  Words used herein, regardless of
the number and gender specifically used, shall be deemed and construed to
include any other number, singular or plural, and any other gender, masculine,
feminine, or neuter as the context requires.  The words “include”, “includes”,
and “including”, and words of similar import, shall be deemed to be followed by
the phrase “without limitation”.   Unless the context expressly by its terms
requires otherwise, (a) any reference to any law herein shall be construed as
referring to such law as from time to time enacted, repealed, or amended,
(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns, (c) the words “herein”, “hereof”, and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any

 

19

--------------------------------------------------------------------------------


 

particular provision hereof, and (d) all references herein to Sections,
Articles, or Exhibits shall be construed to refer to Sections, Articles, or
Exhibits of this Agreement.

 

19.14                 Joint Preparation.  Each party hereto: (a) has
participated in the preparation of this Agreement; (b) has read and understands
this Agreement; and (c) has been represented by counsel of its own choice in the
negotiation and preparation of this Agreement.  Each party hereto represents
that this Agreement is executed voluntarily and should not be construed against
any party hereto solely because it drafted all or a portion hereof.

 

19.15                 Time of Essence.  Rockwell’s obligation to meet the
delivery dates or any other time periods set forth herein is of the essence.

 

19.16                 Survival.  Notwithstanding anything to the contrary that
may be contained elsewhere in this Agreement, this Article XIX and Articles II,
VI, IX, X, XI, XII, and XIII shall survive, and remain in full force and effect,
following the expiration of this Agreement or the earlier termination of this
Agreement for any reason.

 

19.17                 Business Day.  If any payment is due or any time period
for giving notice or taking action expires on a day that is not a Business Day,
the payment shall be due and payable on and the time period for giving such
notice or taking such action shall automatically be extended to the next
succeeding Business Day.

 

19.18                 Public Announcements.  Except as otherwise required
pursuant to any applicable federal or state securities laws or stock listing
requirements, no party hereto shall make any public announcement of any kind or
any filing with respect to the other party hereto or any of the transactions
provided for herein without the prior written consent of the other party
hereto.  Except as otherwise required pursuant to any applicable federal or
state securities laws or stock listing requirements, any press release or other
announcement or notice regarding the other party hereto or any of the
transactions contemplated by this Agreement shall be by joint press release
mutually agreed to in writing by the parties hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective as of the Effective Date.

 

ROCKWELL:

DAVITA:

 

 

 

 

ROCKWELL MEDICAL, INC.

DAVITA HEALTHCARE PARTNERS INC.

 

 

 

 

By:

/s/ Robert Chioini

 

By:

/s/ LeAnne Zumwalt

 

 

 

 

 

 

Print Name:

Robert Chioini

 

Print Name:

LeAnne Zumwalt

 

 

 

 

 

 

Title:

CEO

 

Title:

Group VP

 

 

 

 

 

 

 

Approved as to form:

 

 

 

DAVITA HEALTHCARE PARTNERS INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Title:

 

 

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED PRODUCTS PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRODUCTS AND PURCHASE PRICE

 

Price Quote Standard Formulas

 

 

 

 

 

 

 

 

CATALOG #

 

DESCRIPTION

 

PACKAGING

 

UNIT PRICE

 

 

 

 

 

 

 

 

 

[*   *]

 

 

 

 

 

 

 

 

[*   *]

 

 

 

25 Gallon Case

 

Case

 

[*   *]

 

 

 

 

 

 

 

 

 

[*   *]

 

 

 

 

 

 

 

 

[*   *]

 

 

 

55 Gallon Drum

 

Drum

 

[*   *]

[*   *]

 

 

 

4 Gal/cs 3.785lt/gal

 

Case

 

[*   *]

 

 

 

 

 

 

 

 

 

[*   *]

 

 

 

 

 

 

 

 

[*   *]

 

 

 

25 Gallon Case

 

Case

 

[*   *]

 

 

 

 

 

 

 

 

 

[*   *]

 

 

 

 

 

 

 

 

[*   *]

 

 

 

55 Gallon Drum

 

Drum

 

[*   *]

[*   *]

 

 

 

4 Gal/cs 3.785lt/gal

 

Case

 

[*   *]

 

 

 

 

 

 

 

 

 

[*   *]

 

 

 

 

 

 

 

 

[*   *]

 

 

 

2.1 Gallon Bag 20/cs

 

Case

 

[*   *]

[*   *]

 

 

 

15 Gallon Bag 4/cs

 

Case

 

[*   *]

[*   *]

 

 

 

25 Gallon Bag 2/cs

 

Case

 

[*   *]

 

 

 

 

 

 

 

 

 

[*   *]

 

 

 

 

 

 

 

 

[*   *]

 

 

 

4 Gallon Case

 

Case

 

[*   *]

 

 

 

 

 

 

 

 

 

[*   *]

 

 

 

 

 

 

 

 

[*   *]

 

 

 

4 Gallon Case

 

Case

 

[*   *]

[*   *]

 

 

 

50lb Bag

 

Bag

 

[*   *]

[*   *]

 

 

 

25lb Bag

 

Bag

 

[*   *]

 

NOTES:

·                  Dry Acid Mixers for Dri-Sate® and CitraPure® Dry Acid:

 

DSMIX-50                                   Dry Acid Mixer, 50
Gal                                                           [*   *]

DSMIX-100                            Dry Acid Mixer, 100
Gal                                                    [*   *]

 

·                  Drum prices include [*   *].

 

[* *].

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TERRITORY

 

The purchase price for the Products as set forth on Exhibit A is applicable in
the following [*   *]:

 

[*   *]

 

[*   *]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ROCKWELL SHIPPING AND ORDER REQUIREMENTS

 

GENERAL GUIDELINES APPLICABLE TO ALL PRODUCTS (DRI-SATE® DRY ACID CONCENTRATE,
RENALPURE® LIQUID ACID CONCENTRATE, RENALPURE® BICARBONATE POWDER,
STERILYTE® LIQUID BICARBONATE, CITRAPURE®  DRY ACID and LIQUID ACID CONCENTRATE
and CLEANING AGENTS)

 

1.              Lead time from the initial order from a DAVITA dialysis clinic
to the first delivery is [*  *].

2.              If DAVITA fails to maintain adequate inventory of a particular
Product [*   *], resulting in ROCKWELL shipping the Products via a third party
carrier, [*   *].

3.              [*             *] shall pay all return freight costs due to
Products shipped in error and/or Products damaged prior to receipt by DAVITA;
otherwise, [*   *] shall pay [*  *].

4.              Orders for Products must be received via facsimile at [*  *],
otherwise a charge of [*   *] will be applied [*   *]. Each of DAVITA’s dialysis
clinics shall [*   *].

5.              ROCKWELL shall [*          *].

6.              ROCKWELL shall [*          *].

 

NOTE:       The minimum order requirement in the aggregate for all Products
combined (liquid and dry acid concentrate, bicarbonate powder, SteriLyte and
cleaning agents) is [*   *].

 

SPECIFIC ADDITIONAL GUIDELINES FOR CERTAIN PRODUCTS

 

DRY ACID CONCENTRATE

 

1.                                      Special formulas of Dry Acid
Concentrate, if approved, [*          *].

 

LIQUID ACID CONCENTRATE

 

1.                                      Special formulas of Liquid Acid
Concentrate, if approved, [*          *].

2.                                      With respect to Liquid Acid Concentrate,
DAVITA will be responsible for a [*        *].

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RETURN GOODS POLICY

 

See Item 3 of Exhibit C.

 

D-1

--------------------------------------------------------------------------------